Citation Nr: 1037495	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-31 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder to include sleep apnea.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's lumbar spine degenerative changes.  

3.  Entitlement to an initial compensable disability evaluation 
for the Veteran's sinusitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran had on active service from March 1984 to September 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
established service connection for lumbar spine degenerative 
changes; assigned a 10 percent evaluation for that disability; 
established service connection for sinusitis, hypertension, and 
diverticulitis and gastroesophageal reflux disease (GERD); 
assigned noncompensable evaluations for those disabilities; 
effectuated the awards as of October 1, 2004; and denied service 
connection for sleep apnea.  In January 2006, the Veteran 
submitted a notice of disagreement.  In August 2006, the RO 
issued a statement of the case to the Veteran and his accredited 
representative.  In October 2006, the Veteran submitted an Appeal 
to the Board (VA Form 9) from the denial of service connection 
for sleep apnea and the initial evaluations assigned for his 
lumbar spine and sinus disabilities.  

The Veteran did not submit a timely substantive appeal from the 
initial evaluations assigned for his service-connected 
hypertension and diverticulitis and GERD.  Therefore, those 
issues are not on appeal and will not be addressed below.  

The Board observes that the Veteran has appealed from the initial 
evaluations assigned for his service-connected lumbar spine and 
sinus disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provided a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence 
of such direction, the Board has framed the issues as entitlement 
to an initial disability evaluation in excess of 10 percent for 
the Veteran's lumbar spine degenerative changes and an initial 
compensable disability evaluation for his sinusitis.  The Veteran 
is not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is styled.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In May 2010, the accredited representative submitted a 
written statement which may be reasonable construed as a 
claim of entitlement to increased evaluations for both the 
Veteran's hypertension and his diverticulitis and GERD.  A 
September 2010 written statement from the Veteran may be 
reasonably construed as an informal claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  The claims have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them.  They are referred to the RO for 
appropriate action.  


REMAND

The Veteran asserts that service connection for chronic sleep 
disorder is warranted and the record supports the assignment of 
higher initial evaluations for his lumbar spine degenerative 
changes and sinusitis.  He contends that his service-connected 
lumbar spine disorder has rendered him unemployable.  

The Court has directed that when entitlement to a total rating 
for compensation purposes based on individual unemployability is 
raised during the adjudicatory process of evaluating the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009).  

In a September 2010 written statement, the Veteran conveyed that 
his disabilities had increased in severity since he filed his 
October 2006 Appeal to the Board (VA Form 9).  He reported that 
he had been disqualified for employment with both the United 
States Postal Service (USPS) and the Transportation Security 
Administration (TSA) due to his lumbar spine disability.  The 
Veteran related that he received ongoing treatment for his back 
at the Viera Veteran Clinic.  Clinical documentation of the 
Veteran's VA treatment after January 2009 is not of record.  
Documentation associated with his application for and medical 
disqualification from employment with both the USPS and the TSA 
is not of record.  The VA should obtain all relevant VA, other 
governmental, and private documentation which could potentially 
be helpful in resolving the Veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of an August 2005 VA examination for compensation 
purposes states that the Veteran was diagnosed with a sleep 
disorder.  The examiner commented that the Veteran "has not had 
a sleep study and not been formally diagnosed with sleep apnea."  
The VA's failure to conduct further evaluations and studies as 
recommended by the VA's own examiner constitutes a breach of its 
statutory duty to assist the veteran.  Hyder v. Derwinski, 1 
Vet.App. 221 (1991).  

The Veteran was last afforded a VA examination for compensation 
purposes which addressed his lumbar spine and sinus disabilities 
since August 2005.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Given the need for a sleep study to formally 
diagnose the Veteran's claimed sleep disorder and the apparent 
increase in severity of both his lumbar and sinus disabilities 
since the August 2005 VA examination, the Board finds that an 
additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his sleep disorder and his 
service-connected lumbar and sinus 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact the 
USPS, the TSA, and all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to medical 
examination and/or treatment of the 
Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after January 2009, including 
that provided at the Viera, Florida, VA 
Outpatient Clinic, be forwarded for 
incorporation into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed sleep disorder.  All 
indicated tests and studies, including a 
sleep study, should be accomplished and the 
findings then reported in detail.  If no 
chronic sleep disorder is diagnosed, such a 
finding should be specifically stated.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic sleep 
disorder had its onset during active 
service; was etiologically related to 
active service; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and severity 
of his service-connected lumbar spine 
degenerative changes.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbar spine 
degenerative changes with a full 
description of the effect of the disability 
upon his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his lumbar spine should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's lumbar spine 
degenerative changes upon his vocational 
pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and severity 
of his service-connected sinusitis.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should express an 
opinion as to the impact of the Veteran's 
sinusitis upon his vocational pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic sleep disorder to include sleep 
apnea; an initial evaluation in excess of 
10 percent for his lumbar spine 
degenerative changes; and an initial 
compensable evaluation for his sinusitis 
with express consideration of the Court's 
decision in Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  



